Citation Nr: 1402655	
Decision Date: 01/17/14    Archive Date: 01/31/14

DOCKET NO.  11-25 749	)	DATE
	)


On appeal from the 
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to a special monthly pension based on the need for regular aid and attendance of another person or on account of being housebound.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel



INTRODUCTION

The Veteran served on active duty from November 1954 to April 1955 and from August 1956 to February 1960.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

In August 2013, the Board remanded the case so that a hearing could be scheduled.  A videoconference hearing was held before the undersigned Veterans Law Judge in December 2013.  The appeal was withdrawn on the record and in correspondence submitted at that time.  

The VBMS and Virtual VA folders have been reviewed.  


FINDING OF FACT

In December 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


